 1   Daniel J. Gibbons, WSBA No. 33036
     Witherspoon ∙ Kelley
 2   422 W. Riverside Avenue, Suite 1100
     Spokane, WA 99201-0300
 3   Phone: (509) 624-5265
     Fax: (509) 458-2728
 4   djg@witherspoonkelley.com

 5   Taylor T. Haywood, Admitted Pro Hac Vice
     Akerman LLP
 6   1900 Sixteenth Street, Suite 1700
     Denver, CO 80202
 7   Phone: (303) 640-2531
     Fax: (303) 260-7714
 8   taylor.haywood@akerman.com

 9   Attorneys for defendants Citibank, N.A., as
     Trustee of NRZ Pass-Through Trust VI and
10   Mortgage Electronic Registration Systems, Inc.

11                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
                                     AT SPOKANE
12
     JAN M. RENFROE,                            Case No.: 2:17-cv-00194-SMJ
13
                       Plaintiff,               CITIBANK, N.A., AS
14                                              TRUSTEE OF NRZ PASS-
     v.                                         THROUGH TRUST VI'S
15                                              MOTION FOR SUMMARY
     QUALITY LOAN SERVICE                       JUDGMENT
16   CORP. OF WASHINGTON et al,
                                                10/9/2020
17                     Defendants.              Without Oral Argument
18

19                Defendant Citibank, N.A., as trustee of NRZ Pass-Through Trust VI,

20   moves for summary judgment on plaintiff Jan M. Renfroe's quiet title claim
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 1
     PASS-THROUGH TRUST VI'S MOTION FOR                         AKERMAN LLP
     SUMMARY JUDGMENT
     NO. 2:17-CV-00194-SMJ                                  1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                               Telephone: 303-260-7712
     54273365;1
 1   pursuant to Rule 56, on the grounds there is no genuine issue of material fact

 2   and Citibank is entitled to judgment as a matter of law.

 3                                      I.      INTRODUCTION

 4                The Ninth Circuit remanded Ms. Renfroe's quiet title claim due to

 5   "significant developments in Washington case law" bearing on the statute of

 6   limitations issue Ms. Renfroe's quiet title claim presents. But none of the recent

 7   case law developments support Ms. Renfroe's claim Citibank did not timely

 8   initiate foreclosure. Prior loan servicer Bank of America, N.A. (BANA) served

 9   its notice of default and Citibank served its notice of trustee's sale within six

10   years of Ms. Renfroe's default. The court should grant Citibank summary

11   judgment on Ms. Renfroe's only remaining claim.

12                                II.        PROCEDURAL HISTORY

13   A.           The court previously granted summary judgment

14                Ms. Renfroe commenced this action in 2017, asserting claims for (1)

15   declaratory relief (premised on an alleged DTA violations); (2) injunctive relief

16   (premised on alleged DTA violations); (3) CPA violations; and (4) quiet title.

17   (ECF No. 1-1.) Citibank and MERS moved for summary judgment. (ECF No.

18   4.) The court granted the motion in December 2017. (ECF No. 78.) The court

19   found defendants "acted with proper authority and in compliance with the

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 2
     PASS-THROUGH TRUST VI'S MOTION FOR                            AKERMAN LLP
     SUMMARY JUDGMENT
                                                               1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                         Denver, Colorado 80202
                                                                  Telephone: 303-260-7712
     54273365;1
 1   DTA" in awarding summary judgment on the declaratory relief and injunction

 2   claims (collectively, the DTA claims). (ECF No. 78 at 14-15.) The court

 3   found the quiet title claim fails as a matter of law because BANA "timely

 4   initiated foreclosure when it sent the 2014 notice of default." (Id. at 14-15.)

 5   The court granted summary judgment on the CPA claim because Ms. Renfroe

 6   "fails to allege facts sufficient to establish a prima facie case for a private [cause

 7   of action]." (Id. at 18.)

 8   B.           The Ninth Circuit remanded the quiet title claim

 9                Ms. Renfroe appealed the court's ruling to the Ninth Circuit. (ECF No.

10   86.) It initially affirmed this court's summary judgment order in its entirety.

11   (ECF No. 94.) But then it revised its opinion to affirm in part and reverse in

12   part.        (ECF. No. 100.)    It affirmed the court's decision to grant summary

13   judgment on the DTA and CPA claims, but vacated the order granting summary

14   judgment on the quiet title claim. (Id. at 2.) The court did so because "[a]fter

15   [this] court issued its order, there were significant developments in Washington

16   case law" bearing on the statute of limitations issue Ms. Renfroe's claim

17   presents. (Id. at 4.) The court issued its mandate in August 2019. (ECF No.

18   102.)

19   ///

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 3
     PASS-THROUGH TRUST VI'S MOTION FOR                           AKERMAN LLP
     SUMMARY JUDGMENT
                                                              1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                        Denver, Colorado 80202
                                                                 Telephone: 303-260-7712
     54273365;1
 1   C.           Only Ms. Renfroe's quiet title claim remains

 2                Ms. Renfroe moved for leave to amend following the mandate. (ECF

 3   No. 109.) Her motion explains "[n]ew facts came to light after filing the

 4   appeal" demonstrating Citibank and defendant Quality Loan Service Corp. of

 5   Washington (QLS) "did not act in good faith" and "[a]dditional facts are added

 6   . . . to address the Court of Appeals ruling." (Id. at 2.) The court granted the

 7   motion in part, instructing Ms. Renfroe to file an amended complaint consistent

 8   with the court's ruling by February 17, 2020. (ECF No. 114.)

 9                Ms. Renfroe did not file an amended complaint and instead informed the

10   undersigned she would not be amending, and that both Citibank and MERS

11   needed to answer the original complaint.           Citibank subsequently filed its

12   answer, answering the allegations in the original complaint. (ECF No. 115.)

13   Citibank answered all allegations in abundance of caution, but based on the

14   Ninth Circuit's order, Ms. Renfroe's quiet title claim—as pled in the original

15   complaint—is her only remaining claim.

16   ///

17   ///

18   ///

19   ///

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 4
     PASS-THROUGH TRUST VI'S MOTION FOR                           AKERMAN LLP
     SUMMARY JUDGMENT
                                                              1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                        Denver, Colorado 80202
                                                                 Telephone: 303-260-7712
     54273365;1
 1                           III.   STATEMENT OF UNDISPUTED FACTS1

 2                Ms. Renfroe obtained a $154,350 loan in 2005. (Declaration of Alan

 3   Blunt supporting motion for summary judgment (Nationstar Decl.) at ¶6 and

 4   Ex. 1.) She executed a note requiring monthly payments beginning in 2006 and

 5   continuing through 2035 in connection with the loan. (Id.) She secured the

 6   loan with a deed of trust on her Oroville property. (Id. at ¶7 and Ex. 2.)

 7                Ms. Renfroe fell behind on the loan in 2009. (Id. at ¶10 and Ex. 5.) BAC

 8   Home Loans Servicing, LP (BAC) and BANA, as prior servicers, notified Ms.

 9   Renfroe of her default and provided an opportunity to cure on several occasions

10   between June 2009 and January 2011. (Id. at ¶11 and Ex. 6.) Each letter

11   instructed she must pay the past due amount within thirty days or "the mortgage

12   payments will be accelerated[.]" (Id.)

13                Ms. Renfroe continued to periodically remit payments through November

14   2011. (Id. at ¶12 and Ex. 5.) BANA applied her most recent payment to the

15   monthly payment due June 1, 2011, i.e. the oldest outstanding monthly

16

17   1
         Pursuant to LCivR 56(c)(1), Citibank separately files a statement of material
18
     facts not in dispute specifying the undisputed material facts relied upon in
19
     serial, numbered fashion.
20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 5
     PASS-THROUGH TRUST VI'S MOTION FOR                            AKERMAN LLP
     SUMMARY JUDGMENT
                                                               1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                         Denver, Colorado 80202
                                                                  Telephone: 303-260-7712
     54273365;1
 1   payment. (Id.)

 2                On June 21, 2013, BANA, as Ms. Renfroe's prior loan servicer, again

 3   notified Ms. Renfroe of her default and provided an opportunity to cure and

 4   avoid a future acceleration. (Id. at ¶13 and Ex. 7.) The letter instructs Ms.

 5   Renfroe must pay $29,364.26 on or before July 31, 2013 to avoid a future

 6   acceleration. (Id.) This represents the past-due amounts only, i.e., the monthly

 7   payments due from July 1, 2011, through the date of the letter. (Id.)

 8                Ms. Renfroe did not timely cure, so BANA proceeded with foreclosure.

 9   (Id. at ¶13 and Ex. 5.) BANA served a notice of default on Ms. Renfroe on or

10   about May 9, 2014, then Quality Loan Service Corp., as Citibank's trustee2,

11   recorded a notice of trustee's sale on December 23, 2016. (Id. at ¶14 and Exs.

12   8, 9.) Ms. Renfroe obtained a restraining order—from the state court before

13   removal to this court—before the sale occurred. (ECF No. 13-1.) Based on the

14   restraining order and this litigation, Citibank, as the current deed of trust

15   beneficiary, has not yet proceeded to sale. (Nationstar Decl. at ¶15.)

16   ///

17

18   2
         Citibank has been the record deed of trust beneficiary since April 2016.
19
     (Nationstar Decl. ¶9 and Ex. 4.)
20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 6
     PASS-THROUGH TRUST VI'S MOTION FOR                          AKERMAN LLP
     SUMMARY JUDGMENT
                                                             1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                       Denver, Colorado 80202
                                                                Telephone: 303-260-7712
     54273365;1
 1                                    IV.     LEGAL STANDARD

 2                In evaluating a motion for summary judgment, courts must view all facts

 3   and draw all inferences in the light most favorable to the nonmoving party.

 4   Kaiser Cement Corp. v. Fischbach & Moore, Inc., 793 F.2d 1100, 1103 (9th

 5   Cir. 1986).          Summary judgment shall be granted if the moving party

 6   demonstrates "the pleadings, depositions, answers to interrogatories, and

 7   admissions on file, together with the affidavits, if any," show that there is no

 8   genuine issue as to any material fact and the moving party is entitled to

 9   judgment as a matter of law. In re Caneva, 550 F.3d 755, 761 (9th Cir. 2008).

10                                       V.     ARGUMENT

11   A.           Citibank timely initiated foreclosure

12                RCW 4.16.040(1) provides a six-year statute of limitations on promissory

13   note and deeds of trust. When the note is paid installments, the six-year statute

14   of limitations runs against each individual installment when it is due. 4518 S.

15   256th v. Karen L. Gibbon, P.S., 195 Wn. App. 423, 434, 382 P.3d 1, 6 (2017).

16   However, when a note is accelerated, "the entire remaining balance becomes

17   due and the statute of limitations is triggered for all installments that had not

18   previously become due." Id. at 434-35, 382 P.3d at 6. "If the lender elects to

19   accelerate the debt after a breach, the acceleration must be clearly and

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 7
     PASS-THROUGH TRUST VI'S MOTION FOR                            AKERMAN LLP
     SUMMARY JUDGMENT
                                                               1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                         Denver, Colorado 80202
                                                                  Telephone: 303-260-7712
     54273365;1
 1   unequivocally stated expressed to the debtor." Wa. Fed. v. Azure Chelan, LLC,

 2   195 Wn. App. 644, 663, 382 P.3d 20, 30 (2016).

 3                Ms. Renfroe cannot prevail on her claim the statute of limitations expired

 4   before Citibank initiated foreclosure. Ms. Renfroe's loan is due for the July 1,

 5   2011 payment. (Nationstar Decl. ¶16 and Ex. 5.) BANA served its notice of

 6   default on May 9, 2014—less than three years later. (Id. at ¶14 and Ex. 8.)

 7   And then QLS, on Citibank's behalf, recorded its notice of sale on December

 8   23, 2016—still within six years of the due date.              (Id. at ¶14 and Ex. 9.)

 9   Whichever date the court uses as the date the statute of limitations tolled, the

10   foreclosure was timely, and Citibank was entitled to foreclose on all past due

11   payments. Edmundson v. Bank of Am., N.A., 194 Wn. App. 920, 932, 378 P.3d

12   272, 278 (2016).

13   B.           Merceri and Cedar West do not help Ms. Renfroe

14                The Ninth Circuit remanded Ms. Renfroe's quiet title claim noting, after

15   this court issued its summary order, "[t]here were significant developments in

16   Washington case law." (ECF No. 100 at 5.) The court specifically pointed to

17   Merceri and Cedar West to support its decision to remand. (Id.) Neither

18   Merceri nor Cedar West support Ms. Renfroe's argument.

19                In Merceri, the court of appeals held mere default "will not alone

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 8
     PASS-THROUGH TRUST VI'S MOTION FOR                              AKERMAN LLP
     SUMMARY JUDGMENT
                                                                 1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                           Denver, Colorado 80202
                                                                    Telephone: 303-260-7712
     54273365;1
 1   accelerate the payments due on an installment promissory note . . . [s]ome

 2   affirmative action is required by the holder of the note that makes it clear and

 3   unequivocal to the payor that the holder has, in fact, declared the entire debt

 4   due." Merceri v. Bank of N.Y. Mellon, 4 Wn. App. 2d 755, 756, 434 P.3d 84, 86

 5   (2018). There, the borrower filed suit to quiet title on October 14, 2016,

 6   arguing the lender could not foreclose because the six-year statute of limitations

 7   period expired. Id. at 757, 434 P.3d at 86.            According to the borrower, the

 8   limitations period expired because the six-year period began to run upon "upon

 9   her failure to cure her default by March 18, 2010," i.e., within the time set forth

10   in the lender's notice of default, which read:

11                If the default is not cured on or before March 18, 2010, the
                  mortgage payments will be accelerated with the full amount
12                remaining accelerated and becoming due and payable in full, and
                  foreclosure proceedings will be initiated at that time. As such, the
13                failure to cure the default may result in the foreclosure and sale of
                  your property.
14
     Id. The court rejected the borrower's argument, finding the lender did not
15
     thereafter "take an affirmative action in a clear and unequivocal manner
16
     indicating the payments on the loan had been accelerated." Id. The lender did
17
     not, for instance, declare the entire debt due or refuse to accept installment
18
     payments, but instead sent monthly statements showing the "amount due as
19
     merely the unpaid sum of past due installments, not the full principal." Id. at
20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 9
     PASS-THROUGH TRUST VI'S MOTION FOR                               AKERMAN LLP
     SUMMARY JUDGMENT
                                                                  1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                            Denver, Colorado 80202
                                                                     Telephone: 303-260-7712
     54273365;1
 1   761, 434 P.3d at 88. Merceri thus stands for the proposition the statute of

 2   limitations did not begin to run when Ms. Renfroe failed to cure her default

 3   before July 31, 2013, i.e., within the time provided by BANA's June 21, 2013

 4   letter, or when she failed to cure her default within the time provided by the

 5   similar letters sent in 2009, 2010 or 2011. They do not help her cause.

 6                Cedar West does not support Ms. Renfroe's position, either. There, the

 7   court of appeals rejected the argument the first missed payment on an

 8   installment note triggers the six-year limitations period to foreclose on the deed

 9   of trust, explaining it "considered and rejected the same argument" in

10   Edmondson. Cedar West Owners Ass'n v. Nationstar Mortg. LLC, 7 Wn. App.

11   2d 473, 483, 434 P.3d 554, 559 (2019). But then it commented Edmondson has

12   been interpreted "too broadly to mean filing a notice of default definitively tolls

13   the statute of limitations" and "[w]hen the nonjudicial foreclosure action tolls

14   the statute of limitations is a factual inquiry." Id. at 488, 434 P.3d at 562. It

15   held, under the factual circumstances before it, the lender could foreclose on

16   installment payments due on and after November 1, 2010—within six years of

17   the lender recording the notice of trustee's sale, rather than six years from the

18   notice of default—since nothing in the record showed the lender took any steps

19   to pursue nonjudicial foreclosure after transmitting the notice of default. Id. at

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 10
     PASS-THROUGH TRUST VI'S MOTION FOR                           AKERMAN LLP
     SUMMARY JUDGMENT
                                                              1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                        Denver, Colorado 80202
                                                                 Telephone: 303-260-7712
     54273365;1
 1   489-90, 434 P.3d at 562-63. Cedar West has no application to this case, since

 2   Ms. Renfroe's loan is due for the July 1, 2011 payment, and both the notice of

 3   default (dated May 9, 2014) and notice of trustee's sale (recorded December 23,

 4   2016) are within six years of that date. (Nationstar Decl. ¶14 and Exs. 8-9.)

 5   Under Cedar West, Citibank is entitled to foreclose on all amounts past due.

 6                                     VI.   CONCLUSION

 7                The statute of limitations did not expire before Citibank initiated

 8   foreclosure.        The court should grant Citibank summary judgment on Ms.

 9   Renfroe's quiet title claim—her only remaining claim.

10   ///

11   ///

12   ///

13   ///

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 11
     PASS-THROUGH TRUST VI'S MOTION FOR                         AKERMAN LLP
     SUMMARY JUDGMENT
                                                            1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                      Denver, Colorado 80202
                                                               Telephone: 303-260-7712
     54273365;1
 1                DATED this 19th day of August, 2020.

 2                                       WITHERSPOON  KELLEY

 3                                       By: /s/ Daniel J. Gibbons
                                         Daniel J. Gibbons, WSBA #33036
 4                                       djg@witherspoonkelley.com
                                         422 W. Riverside Avenue, Suite 1100
 5                                       Spokane, WA 99201-0300
                                         Phone: (509) 624-5265
 6                                       Fax: (509) 458-2728

 7                                       AKERMAN LLP

 8                                       By: /s/ Taylor T. Haywood
                                         Taylor T. Haywood (Admitted Pro Hac Vice)
 9                                       1900 Sixteenth Street, Suite 1700
                                         Denver, Colorado 80202
10                                       Telephone: (303) 260-7712
                                         Fax: (303) 260-7714
11                                       Email: taylor.haywood@akerman.com

12                                       Attorneys for defendants Citibank, N.A., as
                                         Trustee of NRZ Pass-Through Trust VI and
13                                       Mortgage Electronic Registration Systems, Inc.

14

15

16

17

18

19

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 12
     PASS-THROUGH TRUST VI'S MOTION FOR                          AKERMAN LLP
     SUMMARY JUDGMENT
                                                             1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                       Denver, Colorado 80202
                                                                Telephone: 303-260-7712
     54273365;1
 1                                CERTIFICATE OF SERVICE

 2                I hereby certify that on 19th day of August, 2020:

 3        1.   I caused to be electronically filed the foregoing CITIBANK,
     N.A. AS TRUSTEE OF NRZ PASS-THROUGH TRUST VI'S MOTION
 4   FOR SUMMARY JUDGMENT with the Clerk of the Court using the
     CM/ECF System which will send notification of such filing to the following:
 5                Robert William McDonald
                  rmcdonald@qualityloan.com
 6
                  Robert K. Hunter, Jr.
 7                robert@hunter4law.com
           2.     I hereby certify that I have mailed by United States Postal Service
 8   the foregoing document to the following non-CM/ECF participants at the
     address listed below: None.
 9
           3.  I hereby certify that I have mailed by United States Postal Service
10   the document to the following CM/ECF participants at the address listed
     below: None.
11
           4.    I hereby certify that I have hand-delivered the document to the
12   following participants at the addresses listed below: None.
13                                         /s/ Taylor T. Haywood
                                           Taylor T. Haywood (Admitted Pro Hac Vice)
14                                         1900 Sixteenth Street, Suite 1700
                                           Denver, Colorado 80202
15                                         Telephone: (303) 260-7712
                                           Fax: (303) 260-7714
16                                         Email: taylor.haywood@akerman.com
17

18

19

20
     CITIBANK, N.A. AS TRUSTEE OF NRZ - 13
     PASS-THROUGH TRUST VI'S MOTION FOR                                AKERMAN LLP
     SUMMARY JUDGMENT
                                                                 1900 Sixteenth Street, Suite 1700
     NO. 2:17-CV-00194-SMJ                                           Denver, Colorado 80202
                                                                    Telephone: 303-260-7712
     54273365;1
